DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 03/15/2022. Claims 16 have been cancelled. Claims 1-15, 17-19 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method of evaluating the cardiovascular health of a patient comprising: obtaining at least one biological signal from a patient in real time, the biological signal having a waveform; using at least one processor, processing the waveform of the biological signal and deriving at least one perfusion parameter for the patient; proximate a beginning time of the evaluation, determining a baseline value for the at least one derived perfusion parameter; monitoring, in real time, the derived perfusion parameter and determining a decrease of the perfusion parameter below the baseline value; evaluating an amount of the decrease of the derived perfusion parameter to determine when that decrease amount drops below certain variation thresholds of a plurality of variation thresholds; measuring a durations of time the over at least 30 minutes that the decrease amount of the derived perfusion parameter drops below certain variation thresholds of the plurality of variation thresholds; using the evaluation of the decrease amount of the derived perfusion parameter to below the variation thresholds of the plurality of thresholds in combination with the measured durations of time that the derived perfusion parameter is below certain of the variation thresholds, determining a cardiovascular stress index for the patient; displaying the cardiovascular stress index for alerting a caregiver to the cardiovascular health of a patient.” 
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of obtaining a biological signal from a patient is insignificant extra-solution activity (mere data gathering).
The step of processing and deriving a perfusion parameter using a processor is a mental process that can be performed in a human mind. 
The step of determining a baseline value for the perfusion parameter is a mental process that can be performed in a human mind.
The steps of monitoring the derived perfusion parameter and determining a decrease of the perfusion parameter below the baseline value is a mental process that can be performed in a human mind.
The steps of evaluating the amount of the decrease of the derived perfusion parameter to determine when the decrease amount drops below certain variation thresholds of a plurality of variation thresholds is a mental process that can be performed in a human mind.
The steps of measuring a durations of time the perfusion parameter drops below certain variation thresholds of the plurality of variation thresholds is a mental process that can be performed in a human mind.
The step of using the amount of time the perfusion parameter is below certain variation thresholds to determine a cardiovascular stress index is a mental process that can be performed in a human mind.
Displaying the stress index is insignificant extra solution activity in the form of data presentation.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application.  Further, the step of acquiring a biological signal is insignificant , extra-solution activity that does not qualify as an integration into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor is claimed. Further, the step of acquiring a biological signal is insignificant, extra-solution activity that does not qualify as significantly more than the abstract idea itself.
Dependent claims 2-9 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 
Further regarding claim 10, the claim is an apparatus claim with substantially the same limitations of method claim 1 with the added elements of a sensor device and a device with a processor and memory having a program code. the judicial exception is not integrated into a practical application because the additional element of a processor and memory for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application.  Further, the use of a generic sensor for acquiring a biological signal is insignificant , extra-solution activity that does not qualify as an integration into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor, memory, and sensor are claimed. Further, the use of a generic sensor for acquiring a biological signal is insignificant, extra-solution activity that does not qualify as significantly more than the abstract idea itself.
Dependent claims 10-15, 17-19 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10, and the claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the claims recites “…proximate a beginning time of the evaluation..”, however the claims nor the specification indicates to how long proximate a beginning time is. As such the claims are indefinite. 

Response to Arguments
Applicant’s arguments with respect to claim objections and 35 USC 102 rejections for claims 1 and 10 have been fully considered and are persuasive.  The claim objections and 35 USC 102 rejections for claims 1 and 10  have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792